Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) December 31, 2008 JESUP & LAMONT, INC. (Exact name of Registrant as specified in its charter) Florida 1-31292 59-3627212 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 2170 West State Road 434, Suite 100 Longwood, FL 32779 (Address Of Principal Executive Office) (Zip Code) Registrant's telephone number, including area code 407-774-1300 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02: Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) Effective December 31, 2008, James M. Matthew resigned from his positions as Chief Financial Officer and Secretary of Jesup & Lamont, Inc. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned, hereunto duly authorized. Jesup & Lamont, Inc. Dated: December 31, 2008 By: /s/ Donald A. Wojnowski, Jr. Donald A. Wojnowski, Jr. President and Chief Executive Officer 3
